Title: To Thomas Jefferson from D. L. Morel, 23 January 1809
From: Morel, D. L.
To: Jefferson, Thomas


                  
                     Your Excellency 
                     
                     
                        on or before 23 Jan 1809
                     
                  
                  When considering the bold Steep I am about to undertake, and casting a glance on my self and my actual Way of existing, foreigner, however admitted since nine years past amongst the citisens, without help, friend and relations, but those of my Wife and my three young children, deprived of every Kind of property burryed under the rubishes of saint domingue, or in the hands of unfaithful agents, I can not refuse to yeld to the idea that such a steep may be looked at as to a temerarious and undecent one: but When in the other side I reflect that the philosophy of your excellency raises his soul above the considerations of objects the mere produce of chances, and that he will not, as the Conscience of men, judge me upon mere phisical circomstances absolutly strangers to my morals and to my intellectual faculties, which, however in my seventy fifth year, are yet as sound as at forty & my constitution so conveniently organised, that I am till now free of those deseases the appendages of old age, and always healthy since I hard had the good fortune to take refuge in the united States, and for that very reason enabled to support and bear With fortitude all misfortunes befaled me during that time. These considerations hearthen me and afford me some relief; and I hope that your excellency Will be benevolent enough as to indulgently view the motive which prompts me to offer him with the perusal of the dedicatory epistle I was intended to preface with the work he gave me, the leave to make the homage of to him. Never Was my pen bribed nor sold to adulation, nor contaminated by the bitterness of satir. Should I had any reproache to incurr; it would be respecting the want of extensiveness and energy in that dedication, accordingly to the magnitude of the person, it should be to have not deemed concordant to couple his private & domestic virtues in a writing relating to his public administration alone.
                  The then-prevailing majority of the detractors of the very principles of the american independence have succesfully worked to prevent the publication of a book I was unable to make but by the help of a subscription: the public tribut of respect I was intended to pay your excellency With was always since burried in my portefolio, and that book wich would I dare to say, have opened the eyes of the unlearned. Seduced by the sophistry of those shamefully and treatcherously abjuring the doctrine, acknowledged as the very basis of the government of the united States, has been condemned to oblivion by the small pamphlet of the Republican’s manual of Which I took the liberty to send a copy to your excellency and which I have published under a ficticious name, & Was expecting that it could raise the public curiosity, and be a Kind of introduction to my book, but my intent failed; however I have bestowed gratis several hundred copies of it.
                  I can not too much lament for the blindness of those seduced by the tricks and impostures of the anti-republicains, and its sad consequences, by preventing the publication of a Work, which would have been, doubtless, a great incitment to the americains to get some instruction respecting their dearest concerns; for I am treating every thing relating Within and Without to the happiness of the people. I am lenghtly and frequently, according to cases, expatiating upon the administration, laws, distributive justice, judges; lawyers, juries, husbandry, inland trade, navigation, manufactories, banks, and other Exclusive priviledged corporations, opening and repairing of roads, chanals, laying out of towns, raising of public buildings, lotteries, grant & sale of lands, woods & forests, that means of gradually lessening the burden of taxes, and their possible final ers, supplying neverthless abundantly the dayly Wants of the administration, and perhaps in the unexpected emergencies—I was boldly disclosing the perfidious desseigns of england jealous of the american prosperity, and always entertaining the deepest grief for the loss of so extensive & fruitful country; trying incessantly by any means eitheir openly or clandestinly, Within or Without, to raise some misunderstanding amongst the citisens of the same state, or between the states themselves, to desorganise a so wise government which; to deserve the general prise and admiration, Wants only the oversight and superintendence of a person Very friend to the principles of republicanism, to prevent any deviation, and to replace in the true stead what has been accidentally removed of it, or neglected in the begining—the views of england were, as I was demonstrating, to bring americains in a state of Warfare, to make good any chance to dismember and to try to invade the Whole or part of the union, and previously to destroy americains by themselves, under the fallacious pretence of freeing them, and helping them to do their best to reduce them once more in a kind of slavery.
                  Admissible perhaps are not at once all my Views, but they should be, may be, possibly gradually admitted; but should they not be deemed so, they could have given raise to some reflexions more congenial to the emergencies. I am neither a legislatur nor a statesman, without regard may be rejected my ideas, they may be, if they please, to class them amongst dreams. Neverthless I am confident that no nation in the World has been, or will ever be placed in the same contengency as america Was in the epocka of her revolution; sovereign as were americains of an extensive luxuriant country, unimpaired by any surrounding jealous, ambitious power, they have, as commonly proverbially said, cut in a full cloath; and in that very time they could have anticipated all my ideas, which, if now contracted in their extensiveness, could neverthless be admitted as far as the change of casualties may permitt.
                  To the feelings of respect & admiration which were raising my mind to the great soul of your excellency, and which I Weakly express in my dedication, is now joined a very tearing another, it is the sincere grief of your retirment of a place your excellency did so eminently fill, that, to raise dissatisfaction on a so wisely conducted administration in so many arduous, critical emergencies, your enmies, who are those of america, have been compelled to recurr to the poisoned arm of calumny—it is the common share of great men; your excellency will never be completly avenged, but by posterity, which assigns the true place to all men raised into authority. neverthless refrained, and great deal lessened are clamours to day, and to whatever excess of indecent decency they could be lead, let him be persuaded that, even the most intoxicated amongst his revillers hold such steeps of insanity and madness to the most deserved contempt. the amazing majority of the sufrages in favour of Mr. Simon Snyder to fill the place of guvernor of pensilvania, and the great number of votes calling for your successor to the suprem magistracy of america, are an incontraversible proof of the immensly decreased number of your opposer; especially When We consider that Mr. Madisson impressed with the same principles as your excellency, professing the very doctrine of the americain independence, holding in his hands the same thread to follow the meanders, intervavell in the course of business, by those trying to mislead the administrators, every body are surely convinced that, those alone actuated by personal concerns, passion, external or internal foreign agents, are yet using all means to impose upon Weack, unlearned deluded americains, and try by every Kind of Sophisteries, falsehoods, contrivances, machinations, to persuad those poor wretches that their views are sincere, calculated to promote the happiness of america, and some are yet tyed to the party by a false shame, the pleague of virtu, which prevent them to acknowlege their error, to recant, and to join sincerily the true americains.
                  but if the almost general grief of your retirement is in a Kind lessened by the faithful discharge of the duties imposed upon your successor, all his steeps in the same carreer will recall with satisfaction that they are calculated on the patern of your administration, and the respect and prise bestowed to him Will never lessen the feelings and gratfulness of americains nor the respect With Which I have the honour to be 
                  of your excellency The most humble and the most obedient servant
                  
                     D. L. Morel 
                     
                  
               